Citation Nr: 0106346	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from August 1967 to June 1968.  This matter comes to the 
Board of Veterans' Appeals (Board) from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  In that 
determination, the RO denied the appellant's claim seeking 
service connection for post-traumatic stress disorder (PTSD).  
He disagreed and this appeal ensued. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The appellant is not currently diagnosed with PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; if the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
was accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  See Gaines v. West, 11 Vet. 
App. 353, 357 (1998) and Cohen (Douglas) v. Brown , 10 Vet. 
App. 128, 136-37 (1997) (PTSD requires evidence of a current 
disorder, an in-service stressor, and a link between the 
two).  See generally 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(generally, service connection may be granted for disability, 
even when found many years after service, that results from 
disease or injury incurred in or aggravated by service).  

The appellant maintains that served in Vietnam during his 
entire tour, the whole time fearing for his life and the 
lives of others.  He indicated he drove a heavily sandbagged 
dump truck in the vicinity of Da Nang patching holes in the 
road.  He described his experiences as stressful.  He claimed 
to have passed other trucks that had hit land mines and that 
he knocked children off his truck, possibly killing one or 
more.  He described his helplessness and horror during an 
attack on the airstrip in Da Nang, saw napalm dropped, and 
heard explosions each night.  The service medical records are 
silent as to any psychiatric complaints or symptoms during 
service.  The service personnel records indicated that he was 
a truck driver in an engineer battalion, entered Vietnam on 
February 9, 1968 at about the time of the TET offensive, and 
left Vietnam in March 3, 1968 on emergency leave.  He did not 
receive a combat citation, but did participate in 
counterinsurgency operations in the vicinity of Da Nang.  

The first element under either version of section 3.304(f) 
requires a medical diagnosis of PTSD, either a "clear" 
diagnosis or one in accord AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV).  See 38 C.F.R. § 4.125(a).  The evidence of record 
relevant to this element of the claim includes the following:

? A VA hospital summary for a period of hospitalization 
from February to March 1987 indicated that the 
appellant had been incarcerated for alcohol-related 
offenses, revealed no other psychologic symptoms, 
underwent an alcohol rehabilitation course, and 
diagnosed continuous alcohol dependence.  It was noted 
that the appellant stated he served in Vietnam for 45 
days, experienced no wounds, but was involved in 
combat.  

? A March 1987 VA psychosocial assessment revealed that 
the appellant had a 10-year history of alcohol problems 
and that he had legal charges pending for habitual 
driving while intoxicated.  

? A February 1998 VA psychiatrist's statement, consisting 
of page 3 only, indicated that the appellant was 
undergoing treatment for alcohol and marijuana use.  

? VA social and industrial survey in April 1998 noted no 
prior psychiatric treatment or hospitalization.  It was 
noted that he reported enlisting in the Marines because 
President Kennedy was killed, undergoing training as a 
truck driver, spending 45 days in Vietnam, and 
receiving a hardship discharge because his grandmother 
was dying.  During his service, he indicated that he 
saw bodies in craters in the road, dumped dirt on top 
of them, and witnessed two air strikes.  

? VA examination in May 1998 indicated that he served in 
Vietnam for about six weeks, where he drove trucks.  He 
claimed he spent nearly all his time in Vietnam in the 
field, received some sniper fire while driving, and 
indicated he "never fired on anyone" and "did not 
have to do anything bloody or gory".  He reported he 
was not too scared while in Vietnam.  Following mental 
status examination, the diagnoses included cannabis, 
nicotine, and alcohol dependence, and anxiety disorder.  
The examiner concluded that the appellant did not meet 
the criteria for a PTSD diagnosis.  

? A November 1999 report of contact with a VA 
psychotherapist indicated that the appellant had 
attended only a few sessions of counseling and was not 
participating or cooperating in those he attended.  

? VA clinical record entries in January 2000 indicated 
that the appellant had used alcohol and drugs since his 
service in Vietnam, had sleep disturbances, and 
inquired about PTSD group therapy.  An assessment by a 
VA psychiatrist was "PTSD issues" and an assessment by 
a VA social worker was "PTSD is most likely".  A 
January 2000 statement by a VA 
counselor/psychotherapist indicated that the appellant 
scored 122 on the Mississippi Scale Test for Combat-
Related PTSD.  It was also noted that he regularly 
attended a weekly PTSD support group.  

? A March 2000 report of contact contained notes of an 
in-person discussion with the appellant, prepared in 
lieu of his requested hearing on the record because he 
did not want the hearing recorded.  The notes indicated 
that the appellant was in Vietnam for 34 days as a 
truck driver and that he received some sniper fire and 
thought he killed one child who had climbed onto his 
moving truck.  He indicated he arrived in Vietnam right 
after the TET offensive, saw dead bodies , and buried 
villages with loads of dirt.  

? VA examination in March 2000, predicated on review of 
the claims file, indicated that the appellant spent 
about one month in Vietnam and de-emphasized any sense 
of personal danger, extreme anxiety, or threat to him 
or others.  After mental status examination, the 
diagnosis was cannabis dependence.  The examiner 
concluded that the appellant spent much energy 
attempting to establish a better stream of income on 
which to support himself, his spouse, and his drug 
habit.  He noted that the symptoms shown ruled out an 
anxiety disorder, an affective disorder, or psychosis.  
As for the possibility of PTSD, the examiner opined 
that this was very difficult to support because the 
appellant spent minimal time in Vietnam, because the 
record contained multiple professional opinions 
designating him as not having PTSD, and because his 
alleged stressors were unsupported.  In addition, the 
examiner found that a full accounting for the 
appellant's mental status could be made through other 
reasons, including substance abuse, lifestyle issues, 
and volition, without any need to invoke a PTSD 
diagnosis.  

Consistent throughout the record is the lack of a "clear" 
diagnosis of PTSD, or one in accord with DSM-IV.  The VA 
hospital summary in February and March 1987 diagnosed 
continuous alcohol dependence, the March 1987 VA psychosocial 
assessment revealed medical and legal problems associated 
with alcohol, and the February 1998 VA psychiatrist's 
statement discussed only treatment for alcohol and marijuana 
use.  The VA social and industrial survey in April 1998 was 
silent as to any diagnosis of PTSD (although it discussed the 
appellant's experiences in service), and the VA examination 
in May 1998 diagnosed cannabis, nicotine, and alcohol 
dependence, and anxiety disorder, and specifically indicated 
that the appellant did not meet the criteria for a PTSD 
diagnosis.  These documents were conspicuously silent as to 
any diagnosis of PTSD.  

VA clinical record entries in January 2000, though, included 
assessments of "PTSD issues" and "PTSD is most likely", 
thereby suggesting the possibility of PTSD.  But "issues" 
are not the same as a diagnosis, and the fact that a VA 
social worker thought that PTSD was "most likely" does not 
correspond to a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (medical evidence 
must be provided by someone competent to do so).  Nor is 
there any discussion as to whether the score of 122 on the 
Mississippi Scale Test for Combat-Related PTSD suggested a 
PTSD diagnosis.  

With knowledge of these facts, the VA examiner in March 2000 
specifically excluded a diagnosis of PTSD.  Instead, the 
examiner diagnosed cannabis dependence, ruled out an anxiety 
disorder, an affective disorder, or psychosis, and opined 
that a full accounting for the appellant's mental status 
could be made through other reasons, including substance 
abuse, lifestyle issues, and volition, without any need to 
invoke a PTSD diagnosis.  This opinion weighs heavily in the 
analysis, because the examiner had access to the claims file 
and examined the appellant, something not available to the 
January 2000 VA psychiatrist and social worker.  Moreover, 
the history of treatment for alcohol and drug dependence as 
early as 1987, without any suggestion of PTSD, adds 
considerable weight to any finding that the appellant does 
not have a clear diagnosis of PTSD or one in accord with DSM-
IV.  In light of the evidence and for the reasons stated, it 
is the determination of the Board that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  

In rendering this decision, the Board finds that VA has 
properly exercised its duty to assist the appellant in the 
development of facts pertinent to the appeal.  Recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000, obligates VA to assist the claimant by: providing 
application forms and notifying the claimant of an incomplete 
application; providing the claimant with notice of required 
information and evidence; making reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim, including private, VA, and service department 
records, and records in the possession of other Federal 
agencies; and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision.  A key element in determining 
whether such an examination or opinion is necessary is that 
the record includes competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, VA examined the appellant in March 2000.  That 
examination provided relevant information concerning whether 
the appellant had a current diagnosis of PTSD.  Moreover, the 
RO informed the appellant via a December 1999 statement of 
the case and a June 2000 supplemental statement of the case 
of the evidence necessary to substantiate the claim.  
Finally, the RO obtained copies of relevant VA clinical 
records, including page three of a VA psychiatrist's February 
1998 statement.  The fact that other pages of this statement 
appear missing, while significant in that it suggests missing 
evidence, does not in this case require further development.  
Because the available statement discussed alcohol and drug 
use and was silent as to PTSD, there is no information that 
the remainder of this report in any manner would support the 
allegation that the appellant currently has PTSD.  The Board 
finds that VA satisfied its duty to assist the appellant in 
the development of facts pertinent to the claim and, on 
appellate review, sees no areas in which further development 
may be fruitful.  


ORDER

Service connection for PTSD is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 


